Case 8:20-cv-01066-TDC Document 15 Filed 08/21/20 Page 1of5

sa __FILED
IN THE UNITED STATES DISTRICT COURT
E oceen 7g

aa __ |
FOR THE DISTRICT OF MARYLAND ~~ RAED
(Greenbelt Division)
AUG 21 2029
OLERKUS. oT
TRICT OF My, Counr
OBADIAH OSEKO KEGEGE * NIGHT DePogrT Rane
Plaintiff, *
V. * Case No.: 8:20-CV-01066-TDC
TUCOWS INC, SCORNEDLOVE.COM, etal. * JURY TRIAL DEMANDED
Defendants. *
* * * * * * * * * * * * *

PLAINTIFF’S ANSWER AND AFFIRMATIVE DEFENSES TO THE RESPONSE OF TUCOWS INC

The Plaintiff Dr. Obadiah Oseko Kegege, hereby Answers, Responds, Replies and Interposes

Affirmative Defenses to the Defendant TUCOWS INC’s Response dated July 25, 2020. The Plaintiff

received TUCOWS INC’s response on August 14, 2020. The Plaintiff Answers TUCOWS INC’s response

paragraphs 1 through 15 as follows:

Paragraph 1 of TUCOWS INC’s Response: The Plaintiff partially agrees with the Defendant’s

statement and re-affirms that TUCOWS INC is the Registrar of Record of the Defamatory

Website SCORNEDLOVE.COM. Even though the Defendant TUCOWS INC states that has no

control of the content of the SCORNEDLOVE.COM Domain, TUCOWS INC controls the Domain

Registry of SCORNEDLOVE.COM, as a result, enabling SCORNEDLOVE.COM to be on the

internet.

Paragraph 2 of TUCOWS INC’s Response: The Parties of interest in this lawsuit are:

SCORNEDLOVE.COM (the Domain Owner of the defamatory website) and TUCOWS INC who is

the Domain Registrar of Record of SCORNEDLOVE.COM. For the second time, the Plaintiff has

Served Summon to SCORNEDLOVE.COM via the new official email of SCORNEDLOVE.COM as

Page 1of5
Case 8:20-cv-01066-TDC Document 15 Filed 08/21/20 Page 2 of 5

provided by the Domain Registrar of Record TUCOWS INC. Attached hereto is a true and
correct copy of the email communication (with Summons and Certificate of Service). The
Plaintiff does NOT agree that a Third Party (The reseller, Njalla) managing the Domain Registry
on behalf of the Registrar of Record TUCOWS INC should be held liable by the Plaintiff in this
lawsuit. The Internet Corporation for Assigned Names and Numbers (ICANN) records show
TUCOWS INC as the Domain Registrar of Record of SCORNEDLOVE.COM. “Njalla” does not

appear on the ICANN database as the Registrar of Record of SCORNEDLOVE.COM.

Paragraph 3 of TUCOWS INC’s Response: The Plaintiff has contacted SCORNEDLOVE.COM via
the new official email as provided by the Domain Registrar of Record TUCOWS INC. The
Plaintiff Served the following documents to SCORNEDLOVE.COM via their new official email: (1)
8:20-CV-01066-TDC Document 5 SUMMONS IN A CIVIL ACTION, (2) 8:20-CV-01066-TDC
Document 2. CASE MANAGEMENT ORDER, (3) 8:20-CV-01066-TDC COMPLAINT - Amended

July 31, 2020, and the CERTIFICATE OF SERVICE as of August 20, 2020.

Paragraph 4 of TUCOWS INC’s Response: The Plaintiff requests the Defendant TUCOWS INC to
review the Amended Complaint dated July 31", 2020. The Plaintiff re-affirms that TUCOWS INC
is the Domain Registrar of Record of SCORNEDLOVE.COM, controls the Domain Registry which

enables SCORNEDLOVE.COM to be on the internet.

Paragraph 5 of TUCOWS INC’s Response: The Plaintiff refutes TUCOWS INC’s response.
TUCOWS INC was informed about the Defamatory Content on the SCORNEDLOVE.COM Domain,
which TUCOWS INC is the Domain Registrar of Record on March 30, 2020 and on April 22, 2020.

Attached hereto is a true and correct copy of the email communication.

Page 2 of 5
Case 8:20-cv-01066-TDC Document 15 Filed 08/21/20 Page 3 of 5

Paragraph 6 of TUCOWS INC’s Response: The Plaintiff re-affirms that TUCOWS INC is the
Domain Registrar of Record of SCORNEDLOVE.COM, controls the Domain Registry which enables
SCORNEDLOVE.COM to be on the internet. In an event where a legitimate DMCA Takedown
notice is issued for SCORNEDLOVE.COM, TUCOWS INC has the power to take down the

SCORNEDLOVE.COM Domain.

Paragraph 7 of TUCOWS INC’s Response: The Plaintiff re-affirms that TUCOWS INC is the
Domain Registrar of Record of SCORNEDLOVE.COM, controls the Domain Registry which enables
SCORNEDLOVE.COM to be on the internet, carrying out Copyright Infringement and Defaming

the Plaintiff.

Paragraph 8 of TUCOWS INC’s Response: The Defendants on Paragraph 10 through 34 of the
Complaint have referred the Plaintiff to 3 party arbitration services. The Defendant
SCORNEDLOVE.COM refused to remove the Defamatory Content but rather referred the Plaintiff
to 3™ party arbitration services that are very exploitive. The Defendant TUCOWS INC was
informed on March 30, 2020 and on April 22, 2020 about the illegal activities of their Domain

Registrant SCORNEDLOVE.COM.

Paragraph 9 of TUCOWS INC’s Response: The Plaintiff re-affirms that the Parties of interest in
this lawsuit are: SCORNEDLOVE.COM (the Domain owner of the Defamatory content) and

TUCOWS INC who is the Domain Registrar of Record.

Paragraph 10 of TUCOWS INC’s Response: The Plaintiff refutes Tucows response. TUCOWS
INC was informed about the Defamatory Content on the SCORNEDLOVE.COM Domain, which
TUCOWS INC is the Domain Registrar of Record on March 30, 2020 and on April 22, 2020.

Attached hereto is a true and correct copy of the email communication.

Page 3 of 5
Case 8:20-cv-01066-TDC Document 15 Filed 08/21/20 Page 4 of 5

Paragraph 11 of TUCOWS INC’s Response: The Plaintiff re-affirms that SCORNEDLOVE.COM

was contacted through their Domain Registrar of Record TUCOWS INC, on March 30, 2020.

Paragraph 12 of TUCOWS INC’s Response: The Plaintiff partially agrees with the response
from the Defendant that TUCOWS INC responded immediately (July 25, 2020) after being served
the Summons. However, the Plaintiff Re-affirms that the Domain Registrant
SCORNEDLOVE.COM and the Domain Registrar of Record TUCOWS INC are liable for the
Defamatory content on SCORNEDLOVE.COM. The Plaintiff does NOT agree about contacting a

Third Party (The reseller, Njalla ) managing the Domain Registry on behalf of TUCOWS INC.

Paragraph 13 of TUCOWS INC’s Response: The Plaintiff re-affirms that the Defendant
TUCOWS INC is the Domain Registrar of Record of SCORNEDLOVE.COM and has control of the
Domain Registry of SCORNEDLOVE.COM. Even though TUCOWS INC does not directly control
the content on SCORNEDLOVE.COM website, TUCOWS INC has the power to take down the

SCORNEDLOVE.COM website in the event that a legitimate DMCA Takedown notice is issued.

Paragraph 14 of TUCOWS INC’s Response: The Plaintiff will dismiss the lawsuit against

TUCOWS INC, ONLY under the following conditions:

(a) After the Defendant TUCOWS INC, who is the Domain Registrar of Record apologizes to
the Plaintiff for not responding to the March 30, 2020 and April 22, 2020 complaint
about the Defamatory Content on SCORNEDLOVE.COM website and request for Domain

Registry information.

(b) After the Defendant TUCOWS INC provides the real identity of the Defendant
SCORNEDLOVE.COM. The Plaintiff does not believe the generic names like “Host” (first

name) and “Master” (last name) as currently being given by TUCOWS INC are valid

Page 4 of 5S
Case 8:20-cv-01066-TDC Document 15 Filed 08/21/20 Page 5of5

names of the Owner of SCORNEDLOVE.COM. The Plaintiff demands that the Court be
provided with the payment records of the Domain Registrant SCORNEDLOVE.COM when
the account was created. This information must include the real name of the
Person/Entity, the credit card billing address (NOT the credit card number), and physical
address, that was used to create the account. Also, the Domain Registrar TUCOWS INC
to provide records showing SCORNEDLOVE.COM Registry updates from the time it was

created.

(c) After the Defendant TUCOWS INC reviews the Notice of Copyright Infringement claim
that was submitted by the Plaintiff on August 20, 2020 and appropriately executes the
DMCA Take Down. Otherwise the Domain Registrant and Domain Registrar will be liable

for Copyright Infringement.

Paragraph 15 of TUCOWS INC’s Response: TUCOWS INC addressed paragraph 15 to the Court

and Not the Plaintiff.

Dated: August 21, 2020
Respectfully submitted,

/s/ Obadiah O. Kegege
P.O. Box 1153

Greenbelt, MD 20768
Phone: (832) 656-4275
obadiah_ke@hotmail.com

Self-Represented

Page Sof5
